Cassoday, J.
1. The first question with which we are naturally confronted is whether the trust imposed by the deed of May 20,1852, was valid under the statutes. ■ At the time that deed was made Liberty Prairie congregation or church society had not yet been incorporated. In fact, it was not incorporated until September 8, 1862. The deed of the land was to five trustees named, and their successors in office for ever, for the uses and purposes therein mentioned. The deed required such trustees to erect and build uppn the land thereby conveyed “a house of worship for the use of the members of the Norwegian Evangelical Church of St. Paul’s on Liberty Prairie, according to the rules of said church and according to the rules of said church which ” might thereafter “ be adopted from time to time by their authorized, synods or conferences; and in further trust and confidence that, as often as one or more of ” such trustees should “ die or cease to be a trustee according to the rules of said church, then and in such case ” it was therein made the duty of the minister, preacher, elders, deacons, or other church officers “ to call a meeting of the voters of said church, . . . according to the .statute in such case made and -provided, and the voters at the meeting so called” were therein required “to nominate or appoint one or more persons to fill ” such vacancies. ■ Prom the language quoted, it is manifest that the grantors in the deed contemplated that the church or society would soon be organized and incorporated under the statutes, and that trustees should from time to time be elected by the persons qualified by statute to vote for the same; otherwise the statutes 'would not have been thus expressly referred to therein. Under the repeated decisions of this court, we must hold that the mere fact that such church or religious society had not yet been incorporated at the time of the delivery of that deed in no way frustrated the trust thereby *279created, if such trust was otherwise valid. In re Taylor Orphan Asylum, 36 Wis. 534; Dodge v. Williams, 46 Wis. 100-102; Gould v. Taylor Orphan Asylum, 46 Wis. 106; Webster v. Morris, 66 Wis. 397.
It is true that the statutes in force at the time the deed was executed had abolished all “uses and trusts,”, except as therein authorized and modified. Sen. 1, ch. 57, R. S. 1849; sec. 1, ch. 84, R. S. 1858; sec. 2071, R. S. 1878. The same chapter provided that “ express trusts may be created for any or either of the following purposes: . . . (5) For the beneficial interest of any pérson or persons, when such trust is fully expressed and clearly defined upon the face of-the instrument creating it, subject to the limitations as to time prescribed in this title.” Sec. 11, ch. 57, R. S. 1849; sec. 2081, R. S. 187-8. According to the same statutes, it was provided that the word “ person ” might extend and be applied to bodies politic and corporate as well as to individuals. Subd. 12, sec. 1, ch. 4, R. S. 1849; ch. 5, R. S. 1858; sec. 4971, R. S. 1878. But b}' the deed the trust here created was “for the use of the members” of the church. Such designation of the beneficiaries as a class was sufficiently definite and certain to answer the requirement of the statute quoted. Webster v. Morris, 66 Wis. 381; Heermans v. Schmaltz, 7 Fed. Rep. 566. Although the chapter on religious societies is not included in the same title as the chapter' so abolishing other trusts, yet no one can reasonably claim that the latter chapter was ever intended to prohibit what was expressly authorized by the former. At the time of the making of the deed the statutes expressly authorized the trustees of such religious societies “ to take charge of the estate and property belonging thereto, and to transact all affairs relative to the temporalities thereof,” and to “ take into their possession and custody all the tem-poralities of such church, congregation, or society, whether the. same may have been given, granted, or devised, di*280rectly or indirectly, to such church, congregation, or society, or to any other person or persons for their use” Secs. 1, 6, ch. 47, R. S. 1849; secs. 1, 7, ch. 66, R. S. 1858. So the next section of the same chapter provided that “such trustees may'also, in their corporate name, . . . recover and hold ... all churches, buildings, burying-places, and all the estate and appurtenances belonging to such church, congregation, or society, in whatsoever manner the same may have been acquired, or in whose hands soever the same may be held, as fully and amply as if the right and title thereto had been originally vested in the said trustees.” So another • section of the same statute provided that “all lands, tenements, and hereditaments that have been or may hereafter be lawfully conveyed by devise, gift, grant, purchase, or otherwise, to any persons as trustees, in trust for the use of any religious society organized, or which may hereafter he organized, within this state, either for a meeting-house, burying-ground, or . for the residence of a preacher, shall descend, with the improvements, in perpetual succession to, and shall be held by, such trustees, in trust for such society.” Sec. 21, ch. 47, R. S. 1849; sec. 23, ch. 66, R. S. 1858; sec. 2000, R. S. 1878. Such trust thus authorized, and such descent of trust property in such perpetual succession, cannot be regarded as a suspension of “ the absolute power of alienation for a longer period” than prescribed by the statute then in force. Secs. 14,15, ch. 56, R. S. 1849; ch. 83, R. S. 1858; secs. 2038, 2039, R. S. 1878. This is so because, within the meaning of those sections, such trustees were “ persons in being by whom an absolute fee in possession ” could be conveyed through the agency of the circuit court, as prescribed in the statute then in force. Sec. 18, ch. 47, R. S. 1849; sec. 19, ch. 66, R. S. 1858, Now, the trustees of such religious societies may lease, mortgage, sell, and otherwise dispose of real estate in the manner provided by their by-laws. Sec. 1992, R. S. 1878, *281It is true that such deed did not expressly authorize a disposition of the land conveyed, nor did it expressly restrict such alienation. Presumably, such conveyance was made with reference to such powers of the trustees and the courts over the property under the. statutes. We must hold that the trust imposed by the deed was valid under the statutes then in force. It follows that that deed put the legal title to the land conveyed in the trustees named therein, and their successors, for the uses and purposes therein mentioned.
2. So there would seem to be no doubt that upon the incorporation of the society, September 8, 1862, the legal title to such church property became vested in the corporation under the statutes cited, and as amended by ch. 337, Laws of 1860, and ch. 103, 169, Laws of 1862; and hence such property thereby became subjected to the exclusive control and management of the trustees of said society legally elected under the statutes, and their successors in office, in trust however for such uses and purposes of said church or society. There is no claim that trustees were not regularly elected annually by the united society under the statutes from September 8, 1862, to and including the election of the defendants Braunborg and Hendrickson, March 4, 1885. There appears to have been no opposition to such election of these two trustees. It is claimed on the part of the plaintiffs, and the court has partially, in effect, found, that the defendants, having a majority of the trustees on their side, May 17, 1885, caused the said church edifice to be closed against the said Rev. Otteson, as pastor of said congregation, and that such exclusion, and the adoption of the articles of faith, February 26, 1883, and the withdrawal of the majority of said society from the synod, March 2, 1887, operated as a forfeiture of all right of the defendants to act as trustees or officers of said society; and that said majority thereby forfeited all right *282and title to and use of all the property of the society. There is no pretense, however,- that the large majority of the society represented by the defendants did not meet at ■ the regular times and places appointed for the annual meeting of said society in March,'1886 and 1887, respectively, and elect trustees in place of those whose terms of office then expired. There is, moreover, no claim that any of the trustees thus regularly elected are among the plaintiffs named in this action. By reason of these things, it is, in effect, claimed that the minority,who had adhered to said Rev. Otteson, and with him separated from such majority in the spring of 1885, at the time for holding the annual meeting of the society, March 3, 1886, rightfully assembled together and elected five trustees in place of those so elected by the majority, and that the five so elected by the minority, and their successors in office, are among the plaintiffs; and that at the time for holding the annual meeting of the society, March 2, 1887, such minority assembled and elected two trustees in place of two elected by them the year before.
3. The question therefore recurs whether, by reason of such supposed forfeiture, the plaintiffs,— trustees and officers thus elected by such minority,— in behalf of themselves and those acting with them, can, by this bill in equity, oust the defendants,— trustees and officers thus elected by such majority, — and install themselves in their places, as in effect adjudged by the trial court. As indicated, the deed contemplated the early incorporation of the society under the general statutes then in force, and entitled “Of Religious Societies,” above cited. It was not so incorporated until September 8, 1862. Whatever doubt may have prevailed prior to the enactment of ch. 337, Laws of 1860, there can be no doubt since that the male persons of lawful age, forming such society, were the persons who “ became incorporated,” and thereby acquired the right to “possess, *283Rave, hold, and enjoy all the rights, privileges, and franchises incident to such corporations.” Id. sec. 1. The language therein prescribed for the certificate is: “We, . . . whose names are hereunto subscribed, have agreed, and by these presents do agree, to become incorporated into a religious society,” etc. Ibid. Upon the recording of such certificate, the same chapter declared that “ the persons named therein shall be deemed and regarded in law as corporators, and they and their associates are hereby declared to be a body corporate and politic, with perpetual succession, by the name and style designated in such certificate, and by such name and style shall be competent to contract and be contracted with, ... to '-purchase, have, hold, and enjoy property, both real and personal, and to sell, dispose of, and convey the same.” Id. sec. 4. Since that time the statutes have continued to recognize the male members of such society of lawful age as the body incorporated. Ch. 411, Laws of 1876; ch. 91, R. S. 1878. The statute also provides that such corporation “ shall possess the powers and privileges granted ” by the “ General Provisions Relating to Corporations ” (ch. 85, R. S.), “ so far as the same are applicable or necessary to accomplish its purposes.” Sec. 1991, R. S. By the very act of becoming incorporated, the several members of the society, and their then officiating minister, one and all, subjected themselves to the several provisions of the statutes applicable thereto, and thereafter became severally bound by such statutes and the subsequent amendments thereof. Such statutes fixed the qualifications of voters and the manner of electing trustees, or prescribed the method of fixing the same. Secs. 1-3, ch. 66, R. S. 1858; secs. 1990-1993, R. S. Such trustees are designated as officers in the statute, where it is said that they shall “ hold their offices until others are chosen.” Sec. 1993, R. S. So, as observed, the powers and authority of the trustees over the property and affairs *284of the corporation are prescribed by statute. Manifestly, the relation of such trustees to the society is not that of private trustees to the cestui-que-trusts, but rather, that of managing officers of a corporation to the corporators thereof. Such religious , corporation is in no sense an ecclesiastical corporation, although it may be connected with an ecclesiastical bodju On the contrary, it is a civil corporation, governed by the statutes and such rules of the common law as may be applicable. Such being the relation of the trustees and corporators, the more precise question suggested is whether it was competent for a small minority of such corporators, having a real or supposed grievance, to separate themselves from the others, and go through the form of disfranchising all other corporators, and then elect trustees and officers in place of those who had been regularly elected by the majority under the statutes, and then oust such majoritj1' trustees of the powers and authority given them by statute, and install themselves in their places. In other words, Is it the province of a court of equity, in an action like this, to perpetually enjoin, and in effect oust, the regularly elected trustees and officers of such corporation from exercising the powers and authority given them by statute, and install in their places those who confessedly never were elected such trustees or officers in the manner or by the voters prescribed bt7 or under the statute? In Kniskern v. Lutheran Churches, 1 Sandf. Ch. 439, 564, the learned assistant vice-chancellor, assuming that the relation between the trustees of such religious corporation and the corporators was similar to that of private trustees and their cestui-que-trusts, removed the defendant trustees elected by the majority from office, and declared such offices vacant, and ordered the appointment of new trustees, and decreed that the one plaintiff trustee was entitle to the possession and control of the church property. But that decision has since been repeatedly, in effect, overruled in the *285same state, wherein the statutes were similar to ours. Robertson v. Bullions, 11 N. Y. 243, 271; Petty v. Tooker, 21 N. Y. 267, affirming S. C. 29 Barb. 256; Gram v. Prussia E. E. L. G. Society, 36 N. Y. 161; North Baptist Church v. Parker, 36 Barb. 171; Burrel v. Associate Reformed Church, 44 Barb. 282.
The views expressed above are fully supported by the reasoning of both opinions in Robertson v. Bullions, supra. It is there, among other things, in effect held that a religious corporation, under the statutes of that state, consisted of the members of the society who were themselves the cor-porators, and not merely of the trustees; that such trustees could not take a trust for the sole benefit of members of the church, as distinguished from other members of the congregation, nor for the benefit of any portion of the cor-porators to the- exclusion of others, since no trust was authorized bjr the statute except for the use and benefit of the whole society; and that courts of equitjq by virtue of their general jurisdiction over trusts, had no power to remove such trustees or officers who derive their offices directly from the statutes; nor had such courts power to prescribe qualifications for electors of such trustees, other than those prescribed by the statute. 11 N. Y. 265, 266, 271, 272. The other cases above cited from New York are of a similar import. Erom these authorities, and others to be cited, as well as reason, it follows, as a logical sequence, that before such, corporators can recover the possession and control of church property by virtue of being the right-fid trustees of such corporation, against those who have remained in continuous possession and control, claiming to be such rightful trustees, they must have been peaceably admitted to the offices of such trustees, or have established their title thereto by some direct proceeding or action brought for that purpose. Ibid.; Lawson v. Kolbenson, 61 Ill. 406; Miller v. English, 21 N. J. Law, 317; People ex *286rel. Stewart v. Young Men’s F. M. T. A. B. Society, 41 Mich. 67; Trustees v. Bly, 73 N. Y. 323. It is true that the chapter of our statutes expressly giving to the courts “ supervisory power over corporations,” and authority “to annul corporations,” does not extend to “ religious corporations.” Sec. 3251, R. S. The remedy directly given bjr statute against persons who usurp, intrude into, or unlawfully hold or exercise, any public office, civil or mili-itary, or'any-franchise, within this state, or any office in a corporation created by the authority of this state, or when any such officer has done or suffered some act which operates as a forfeiture of his office, is by quo warranto. Sec. 3466, R. S. The trustees of such incorporation are obviously officers thereof, within the meaning of the statutes. We must hold that in so far as the judgment undertakes to oust the defendants of their offices, and install the plaintiffs or any of them in their places, or to restrain the defendants or any of them from exercising powers given to them as officers of the corporation by the statutes, the same is without authority of law, and hence cannot be sustained.
4. So, of course, we must hold that, in so far as the judgment assumes to cover the parsonage and other property not covered by the action nor involved in the issues, it is without authority. While these considerations necessarily work a reversal of the judgment, they do not dispose of the action.
5. It does not follow from anything thus far said in this opinion that the plaintiffs, as corporators, have no rights which the defendants are bound to respect. On the contrary, as already intimated, the rights of the several corpo-rators are given by statute and hence are necessarily the same. We may, therefore, properly inquire whether there has been any such exclusion of the plaintiffs from the church edifice or the meetings of the society, or any such perversion of the use of that edifice, as to call for equitable *287interference. One branch of the argument is, in effect, that by the discipline and rules of the Norwegian Evangelical Lutheran Church the call of the minister is for life, and that such relation is indissoluble, except for false doctrine; immoral life, neglect of duty, or mutual cousent; and hence that the vo'te of the majority of the corporators to discharge Eev. Otteson, March 4,1885, and the exclusion of him from the church as pastor after May 17, 1885, was in effect the wrongful exclusion of all who adhered to him as such pastor, including the plaintiffs and the balance of the minority who acted with them. Certainty the deed of trust makes no express reference to any such indissoluble relationship. If it is to be inferred from the language therein employed, then it must be from the part declaring that the house of worship was to be “ for the use of the members ” of the church on Liberty Prairie, and “according to the .rules of said church, and according to the rules of said church” which might thereafter “be adopted from time to time by their authorized synods or conferences.” Ve are referred to no rule of that church fixing such indissoluble relationship. That church did not become a member of the synod until February, 1853. The constitution of the synod at that time reserved “ to every individual congregation , . . the right to have its own laws for its home management,” provided they did not conflict with the constitution and resolutions thereof. The call of the church to the Eev. Otteson, September 15,-1858, expressly stipulated that either he or the church might at any time rescind such call upon giving one year’s notice. That was subsequently expunged by the wardens. But nothing seems to have been agreed upon indicating that such call was for life, nor that such relationship was indissoluble. But, however that may be, yet when Eev. Otteson and the society united in procuring the incorporation of the society under the statutes in 1862, their relationship thereby became fixed. At that time the *288trustees seem to have had the power to employ the minister, but his salary or compensation was required to be ascertained and fixed by a majority of the society entitled to vote at the election of trustees. Sec. 18. ch. 66, R. S. 1858. This placed the matter of employing and discharging ministers substantially at the control of the majority of the corporators, as the employment or continuance of a minister would depend substantially on the amount of the salary. 11 N. Y. 263, 264. The late Revision seems to have left the matter to be regulated by the corporators and trustees, under the constitution and by-laws of the society. Sec. 1994, R. S.
Such dismissal and employment of a minister is, moreover, a matter of contract, and pertains to the temporalities of the church, and does not necessarily operate as a change of faith or doctrine. "We must hold that it was competent for a majority of the voters in' the society to discharge Rev. Otteson and employ another minister fin his place; and that such mere discharge of the one, and the employment of the other, did not operate in law as a perversion of the trust, nor as an exclusion of the plaintiffs or any member of the society. Hardin v. Baptist Church, 51 Mich. 137; Ehrenfeldt's Appeal, 101 Pa. St. 186; Smith v. Nelson, 18 Vt. 511; Sale v. First Regular Baptist Church, 62 Iowa, 26, 49 Am. Rep. 136; Landis v. Campbell, 79 Mo. 433, 49 Am. Rep. 239.
6. The question remains whether there has been any such perversion of the trust by reason of a departure from doctrine and faith and a withdrawal from the synod as calls for equitable interference. As indicated, the grant wTas in trust “ for the use of the members of the Norwegian Evangelical Church of St. Paul’s on Liberty Prairie, according to the rules of said church, and according to the rules of said church” which might thereafter “ be adopted from time to time by their authorized synods or conferences.” *289Manifestly this language did not contemplate that such use of the church should be strictly in accordance with fixed and unalterable rules. On the contrary,- it contemplated a living society, composed of thoughtful members who were not only to become incorporated under the statutes but capable of formulating such other rules for the church as might be adopted from time to time by their authorized synods or conferences. The synod or conference to which the society subsequently attached itself had not then been established, and the language empWed was evidently in contemplation of its subsequent establishment and action by virtue of authority thereafter to be given by such church or society. The grant then is, in substance, for the use of the members of the church on Liberty Prairie, according to -such rules as they had or might thereafter adopt for themselves, or authorize such synod or conference to adopt for .them. In other words, the deed, within certain limitations, contemplated a self-governing society and corporation. As already observed, the constitution of the synod to which it became attached in 1853, reserved “ to every individual congregation . . . the right to have its own laws for its home management,” provided they did not conflict with the constitution and resolutions, thereof. This synod declared, in 1861, that “ in regard to the internal arrangement and government of the individual congregations, -the synod is only an advisory body. No resolution by the synod in such matters can, therefore, have binding force on the individual congregation, unless it voluntarily accepts it ; and if a congregation finds that it is in conflict with the Word of God, or that it is not beneficial to it under its peculiar circumstances, then it has the right not to follow the resolution.” In the articles of incorporation there is nothing indicating any particular faith, doctrine, or rule of action, unless it be the simple name of the “ Norwegian Evangelical Lutheran Church of St. Paul’s on Liberty *290Prairie.” This synod declared, in 1865, that “all were agreed -that the synod ought not to have any kind of legislative authority, but that it should only be an advisory body. This authority to determine the ceremonies which, according to the old constitution, was placed in the hands of the synod, it had never made use of.” The constitution of the synod adopted in 1876 declared that “ the only source and rule of the faith and teaching of the synod is God’s Holy Word, revealed in the canonical books of the Old and New Testaments. „ . . The synod adopts as its confession of faith the symbolical books or confessional writings of the Norwegian Lutheran Church, for the reason that'these writings give a pure and unadulterated exposition of the doctrine contained in the Word of God. These confessional writings are"the following: The three ancient creeds, to wit, the Apostolic, the Nicene, and the Athanasian creed; the unadulterated Augsburg Confession; Luther’s Smaller Catechism.” This confessional is substantially the same as in the constitution of the synod in force in 1853. Such confession is therein declared to be unalterable: The congregations are therein advised to retain the Norwegian ritual of the year 1685, and the altar book of the year 1688. The constitution of 1876 provides for the admission of individual congregations into the synod by their adoption of the constitution of the synod, and submitting for its acceptance the constitution and by-laws of such congregation applying for such admission; and also their temporary suspension, and finally severance of connection, in case of persistent false doctrine or ungodly life. It is therein said that “ the synod is composed of the congregations that have united by adopting this constitution.” So it is declared therein that “ doctrinal questions and matters of conscience cannot be decided by majorities of votes, but only by the Word of God and the symbolical books of our church. ... If not otherwise provided in this consti*291tution, and if not otherwise determined in particular cases by the meeting concerned, all other matters are decided in the . . . meetings by a plurality of- votes. ... In respect to the individual congregations the above-named meetings are merely advisory bodies.” Thus it appears that the congregations are not created or established by the synod, but that the synod is really nothing more than a conference of pastors, teachers, and members of the church council, as representatives of the respective congregations, who meet periodically for mutual benefit, counsel and advice. Obviously, the synod was not a union of the several local congregations as one church, with one head and one government, but rather a confederation of local self-governing churches, acting, so far as the local organization was concerned, merely as an advisory body. Such being the relation between the church on Liberty Prairie and the synod, no good reason is perceived, on principle or authority, why the mere withdrawal of such local church from the synod, March 2, 1887, was in violation of any of the rules of such church, or any rules of the synod authorized by the church. Miller v. Gable, 2 Denio, 492; Trustees v. St. Michael's Ev. Church, 48 Pa. St. 20; Lawson v. Kolbenson, 61 Ill. 407; Petty v. Tooker, 21 N. Y. 267; Smith v. Nelson, 18 Vt. 511. "We must hold, therefore, that there was no such violation by such mere withdrawal. Since the church on Liberty Prairie was not, at the time of the commencement of this action, a merely subordinate branch of a general church organization having a general supervision or ultimate power of control over it, there seems to be no necessity for considering the numerous cases of that class cited by counsel.
7. Put while the church on Liberty Prairie must be regarded as a self-governing corporation, owing no obedience or obligation to any higher ecclesiastical authority, it does not. necessarily follow that the trustees and officers of the corporation, even with the sanction of the majority of the *292corporators, can lawfully devote the church edifice to any purpose they may see fit, regardless of the legal rights of other corporators. ■’Whether they can or not must depend upon the terms of the grant and the law applicable. The constitution of the synod, containing substantially the articles of faith quoted above, was adopted by the church on Liberty Prairie as early as February, 1853. The language of the deed induces us to infer that such local congregation, as a true Lutheran church, had previously adopted in substance the same articles of faith. The grant was made, presumably,1 with reference to such articles of faith. The statutes provide for “organizing a corporation in connection with a church of their own peculiar tenets to be associated therewith.” Sec. 1990, R. S. The certificate may specify that the signers “ have organized themselves into a religious society of the-church (sect, or denomination),” located at the place named. Sec. 1991, R. S. See, also, ch. 281, Laws of 1880. Although the certificate of incorporation here simply gave the name of such church, yet we are constrained to hold that the use of the church edifice must be restricted to the purposes specified in the grant.
This brings us to the more delicate question, whether the adoption by the majority of the specific articles of faith, February 26,1883, given in full above, was a perversion of such use. The substance of the affirmative portions of these specific articles are to the effect that the election to eternal life or salvation is only efficacious through the faith and works of the recipient. The expert testimony tends to prove, and it does prove, that such portions are educed from the catechism authorized by the synod for general use from Erick Pontoppidan, or “ Truth Promoting Godliness,” and are within the scope of the articles of faith contained in the constitution of the synod above quoted. The negative portions of such specific articles of faith reject as false, when taught, certain doctrines in effect contrary to such *293affirmative portions; and may indicate a spirit of intolerance towards those who seem to believe that such election is entirely independent of the volition of such recipient. Ye cannot say, however, from the testimony, that such negative portions of such specific articles are in conflict with the articles of faith contained in such constitutions. They may be inconsistent with certain portions of such articles of faith, but it is equally apparent that such portions are equally inconsistent with other portions of the same anieles. It is not the province of courts of equity to determine mere questions of faith, doctrine, or schism, not necessarily involved in the enforcement of ascertained trusts. In fact, the doctrine here controverted seems to be too refined and subtle to be clearly comprehended even by learned theologians, much less by laymen. Courts deal with tangible rights, not with spiritual conceptions unless they are incidentally and necessarily involved in the determination of legal rights. Such trusts, when valid and so ascertained, must of course be enforced; but to call for'equitable interference there must be such a real and substantial departure from the designated faith or doctrine as will be in contravention of such trust. Miller v. Gable, 2 Denio, 492; Happy v. Morton, 33 Ill. 398; Lawson v. Kolbenson, 61 Ill. 407; Att'y Gen. ex rel. Abbot v. Dublin, 38 N. H. 459; Watson v. Jones, 13 Wall. 723, 724; Eggleston v. Doolittle, 33 Conn. 396; Keyser v. Stansifer, 6 Ohio, 363. The specific articles here so adopted by the majority do not seem to constitute such radical departure as to be a diversion of the trust. Besides, the minority remained united with the majority under the ministration of the Rev. Otteson for more than two years after such adoption of such specific articles before their separation. Such acquiescence, of itself, is an additional reason why equity should not interfere, in the absence of such clearly established violation. Hale v. Everett, 53 N. H. 11; Att'y Gen. ex rel. Abbot v. Dublin, supra. *294Therq is still another reason why this suit in equity should not be maintained for any such supposed departure from the faith or doctrine impliedly referred to in the deed, and -that is the fact that ten days before the commencement of this action the said majority, represented by the defendants, unanimously adopted a constitution consisting, substantially, of the said articles of faith embodied in the constitutions of the synod, and containing a clause expressly repealing “ all former precepts or regulations,” by whatsoever name, that had previously been “ adopted ” by said corporation and which were in conflict with the same. This would seem to be sufficient to remove all objections on the part of the minority to a reunion of the whole society. Such a consummation would seem to be in harmony with the injunction of Paul, “to walk worthy of the calling wherewith ye are called, with all lowliness and meekness, with long-suffering, forbearing one another in love; giving diligence to keep the unity of the Spirit in the bond of peace.” Eph. iv. 1-3. It is to be hoped that such may be the result.
By the Oourt.— The judgment of the circuit court is reversed, and the cause is remanded with direction to dismiss the complaint.